DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/1/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 7/31/2017.
	Restriction/Election of Species
Applicant's election with traverse of Species I (Claims 1-10) in the reply filed on 8/10/2022 is acknowledged.  
The traversal is on ground(s) that there is no undue burden and based on all of applicants remarks, the Office agrees.  
Therefore the election of species is withdrawn and Claim 1-10 are pending.
Status of Application
Claims 1-10 are pending. Claims 1 and 5 are the independent claims. 
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claim 1 has typographical errors that need to be corrected. 
Claim 1 states “such that via the error-free control device the function of the motor” and it appears to be missing a term “control”, so that the claim would read “such that via the error-free control device, control the function of the motor”.
This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive.  Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “each error-free control device is configured such that via the error-free control device control the function of the motor vehicle corresponding to the faulty control device is controllable” and this limitation is unclear as to what is being done. What does the “is controllable” have to do with the controlling of the vehicle? Is there a missing step as to when the vehicle is determined to be controllable and not controllable or is this a bad translation and merely state that the vehicle is controlled when an error is detected? The Office is going to interpret this as the later. As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims and is thus indefinite.  Appropriate action is required.
Claim 1 further states “and/or” and has antecedent issues. First, while using the phrase “and / or” is allowed in claims, when multiple are use, the claims metes and bounds become unclear, thus indefinite. The Office will interpret all of these as “or”. Further, Claim 1 states “the error-free control device or the third control device” and while the third control device has been properly introduced, an error free control device has not. Thus it is unclear what is meant, is this a new device, another name for the third device? The Office is interpreting and other control device as reading on this. Appropriate action is required.
Claims 4 and 5 are rejected under the same rational for “and / or” as Claim 1.
Claim 5 is rejected for stating  “the error-free control device or the third control device” and while the third control device has been properly introduced, an error free control device has not. Thus it is unclear what is meant, is this a new device, another name for the third device? The Office is interpreting and other control device as reading on this. Appropriate action is required.
Claim 1 finally states “each error-free control device is configured in such a way that it controls the function of the motor vehicle that corresponds to the faulty control device” and this is unclear, if there is only a third control device. What happens if there is only a third, and no error-free control device? Does this not matter? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is interpreting and other control device as reading on this. Appropriate action is required.
Claim 5 finally states “each error-free control device is configured in such a way that it controls the function of the motor vehicle that corresponds to the faulty control device” and this is unclear, if there is only a third control device. What happens if there is only a third, and no error-free control device? Does this not matter? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is interpreting and other control device as reading on this. Appropriate action is required.
Claim 9 is an apparatus claim, yet depends on a method claim, thus it is unclear what statutory category this is. Further, it appears that this is merely a way to avoid having independent claims. As currently presented, the claim is indefinite. The Office suggest removing the dependence and writing the needed steps in the apparatus claims. Appropriate action is required.
Claim 10 is an apparatus claim, yet depends on a method claim, thus it is unclear what statutory category this is. Further, it appears that this is merely a way to avoid having independent claims. As currently presented, the claim is indefinite. The Office suggest removing the dependence and writing the needed steps in the apparatus claims. Appropriate action is required.
Claims  2-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nilsson et al. (United States Patent Publication 20180229738).
With respect to Claim 1: Nilsson discloses “A control system for a motor vehicle” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“the control system comprising: a first control device to control a first function of the motor vehicle” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“and a second control device to control a second function of the motor vehicle” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“wherein the first and the second control devices are in signal transmission connection with at least one sensor and / or at least one actuator” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086];
“wherein the first control device and the second control device are in a signal transmission connection or the first and second control devices are each in a signal transmission connection with a third control device” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“and depending on the input of an error signal from the first control device or the second control device in the error-free control device or the third control device, each error-free control device is configured such that via the error-free control device control the function of the motor vehicle corresponding to the faulty control device is controllable” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“and wherein the error-free control device is in a signal transmission connection with the at least one sensor and / or at least one actuator that corresponds to the faulty control device” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086].
With respect to Claim 2: Nilsson discloses “The control system according to claim 1, wherein the first function of the motor vehicle is a braking function and the second function of the motor vehicle is a steering function” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086].
With respect to Claim 4: Nilsson discloses “A motor vehicle comprising: a control system with a first control device for controlling a first function of the motor vehicle and with a second control device for controlling a second function of the motor vehicle” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“wherein the first and the second control devices are each connected with at least one sensor and / or at least one actuator” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“and wherein the control system is the control system according to claim 1” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086].
With respect to Claim 5: Nilsson discloses “A method for controlling a motor vehicle” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“the method comprising: providing a first control device for controlling a first function of the motor vehicle” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“and providing a second control device for controlling a second function of the motor vehicle” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“wherein the first and the second control devices are each in a signal transmission connection with at least one sensor and / or at least one actuator” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086];
“wherein the first control device and the second control device are in signal transmission connection or the first and second control devices are each in a signal transmission connection with a third control device” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“and depending on the input of an error signal from the first control device or the second control device in the error-free control device or the third control device, each error-free control device is configured in such a way that it controls the function of the motor vehicle that corresponds to the faulty control device” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“and wherein the error-free control device is in a signal transmission connection with the at least one sensor and / or at least one actuator that corresponds to the faulty control device” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086].
With respect to Claim 6: Nilsson discloses “The method according to claim 5, wherein the error-free control device is configured such that it performs the function of the motor vehicle that corresponds to the faulty control device in a way that is restricted as compared to normal operation of this function, or that it performs the function of the motor vehicle that corresponds to the error-free control device in a way that is restricted as compared to normal operation of this function” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086].
With respect to Claim 7: Nilsson discloses “The method according to claim 5, wherein the first function of the motor vehicle is designed as a braking function and the second function of the motor vehicle is designed as a steering function” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086].
With respect to Claim 9: Nilsson discloses “A computer program product comprising instructions that cause a control system to perform the method steps of the method according to claim 5” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086].
With respect to Claim 10: Nilsson discloses “A computer-readable medium on which the computer program product according to claim 9 is stored” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 3 and 8 are rejected under 35 USC 103 as being unpatentable over Nilsson et al. (United States Patent Publication 20180229738) in view Christ et al. (United States Patent Publication 2016/0250944).
With respect to Claim 3: While Nilsson discloses “The control system according to claim 1, wherein the control system has a user interface” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086]; 
“depending on a deactivated state to an activated state, wherein in the deactivated state of the control system the error-free control device does not control the function of the motor vehicle corresponding to the faulty control device independently of the input of the error signal in the error-free control device or the third control device and in the activated state of the control system controls the function of the motor vehicle corresponding to the faulty control device as a function of the input of the error signal in the error-free control device or the third control device” [Nilsson, ¶ 0010-0011, 0027, 0051, 0057-0066, and 0085-0086];
Nilsson does not specifically state that the user is turning this on or off.
Christ, which is also a system that has reduced vehicle capacity control based on faults, teaches “The control system according to claim 1, wherein the control system has a user interface and, depending on the presence of an activation signal at the user interface, is converted from a deactivated state to an activated state” [Christ, ¶ 0043-0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Christ into the invention of Nilsson to not only have redundant control system for a vehicle as Nilsson discloses but to also allow for user authorization of these systems as taught by Christ with a motivation of creating a more robust system that allows for pay-to-go enhancements and further allows users more control over their own vehicle. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control during faults and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

With respect to Claim 8: all limitations have been examined with respect to the system in claim 3. The method taught/disclosed in claim 8 can clearly perform on the system of claim 3. Therefore claim 8 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jess Whittington/
Art Unit 3669